Citation Nr: 1739776	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis, to include psoriatic arthritis and Reiter's disease.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a pulmonary disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for epilepsy.

4.  Entitlement to service connection for a pulmonary disorder.

5.  Entitlement to service connection for epilepsy.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In January 2016, the Board remanded the claims for further development.  The requested development was undertaken, and the case has been returned to the Board for further appellate review.

The issue of entitlement to service connection for epilepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1988 rating decision denied service connection for arthritis and the Veteran did not appeal that decision.

2.  An August 1998 rating decision denied service connection for a pulmonary condition and epilepsy; the Veteran did not appeal that rating decision.  

3.  Rating decisions in August 1998 and December 2007 declined to reopen claims for service connection for arthritis, epilepsy, and a pulmonary/respiratory disorder; the Veteran was notified of each decision, but he did not appeal either of the decisions.

4.  The additional evidence received since the December 2007 rating decision is not new and material, as it does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for arthritis.
5.  The additional evidence received since the December 2007 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for a pulmonary/respiratory condition and epilepsy, and raises a reasonable possibility of substantiating the claims.

6.  The Veteran does not have an pulmonary/respiratory disability that is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service connection for arthritis has not been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence to reopen a claim of service connection for a pulmonary/respiratory condition has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence to reopen a claim of service connection for epilepsy has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for service connection for a pulmonary/respiratory condition have not been met.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in December 2011. 

VA also fulfilled its assistance obligations to the Veteran, including with respect to affording him a VA examination in December 2012.  

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence to reopen a claim for service connection for arthritis

Service connection for an arthritis disability was initially denied in an August 1988 rating decision, on the basis that entitlement to service connection had not been established.  He was notified of the denial by letter dated August 10, 1988.  The Veteran did not timely appeal the August 1988 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

The Veteran filed an application to reopen his claim of service connection for arthritis in May 1998 and August 2007.  Rating decisions in August 1998 and December 2007 denied the claim to reopen because no new and material evidence was received.  The Veteran did not timely appeal the December 2007 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

Service connection for an arthritis condition may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence added to the claims file since the final December 2007 rating decision includes an August 2011 letter from Dr. C. L., and treatment records from the San Juan VA Medical Center, VA Outpatient Clinics in Mayaguez and Ponce Puerto Rico, and the Hospital de la Concepcion San German, Puerto Rico.  The Board finds that while the physician's statement and the various VA and private treatment records are "new" in the sense that they were not previously of record, none of the evidence submitted since December 2007 is "material" for purposes of reopening the Veteran's claim for service connection for arthritis.  The evidence is not material because it does not by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  The new evidence reflects complaints of, and treatment for the Veteran's diagnosis of arthritis, to include psoriatic arthritis and Reiter's disease, there is no evidence of a relationship between the diagnosis and the Veteran's military service.  

Since there has been no additional evidence submitted that shows that the Veteran has an arthritis condition that is related to his active duty service, it follows that even with the low threshold established in Shade, a reasonable possibility of substantiating this claim has not been raised, and the claim cannot be reopened.




New and material evidence to reopen a claim of service connection for a pulmonary/respiratory condition

Service connection for a pulmonary/respiratory disorder was initially denied in an August 1998 rating decision on the basis that no permanent residual or chronic disability was shown by the Veteran's service medical records or by evidence following military service.  He was notified of the denial by letter dated August 19, 1998.  The Veteran did not timely appeal the August 1998 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

The Veteran filed an application to reopen his claim of service connection for a pulmonary/respiratory condition in August 2007.  A December 2007 rating decision denied the claim to reopen because no new and material evidence was received.  The Veteran did not timely appeal the December 2007 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

Service connection for pulmonary/respiratory condition may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence added to the claims file since the final December 2007 rating decision includes an August 2011 letter from Dr. C. L., VA and private treatment records, and a December 2012 VA respiratory examination.  All of the evidence noted is new in that it was not of record at the time of the previous denial, and is material in that it speaks directly to an unproven element of the Veteran's previously denied claim, as it shows evidence of post-service respiratory issues which weren't shown at the time of the December 2007 rating decision.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a pulmonary/respiratory condition is reopened for de novo review on the merits.

New and material evidence to reopen a claim of service connection for epilepsy

Service connection for epilepsy was initially denied in an August 1998 rating decision on the basis that there was no evidence of a diagnosis of epilepsy.  He was notified of the denial by letter dated August 19, 1998.  The Veteran did not timely appeal the August 1998 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

The Veteran filed an application to reopen his claim of service connection for epilepsy in August 2007.  A December 2007 rating decision denied the claim to reopen because no new and material evidence was received.  The Veteran did not timely appeal the December 2007 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

Service connection for epilepsy may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence added to the claims file since the final December 2007 rating decision includes an August 2011 letter from Dr. C. L., VA and private treatment records, and a December 2012 VA seizure disorders (epilepsy) examination.  All of the evidence noted is new in that it was not of record at the time of the previous denial, and is material in that it speaks directly to an unproven element of the Veteran's previously denied claim, as it shows a diagnosis of seizures which weren't shown at the time of the December 2007 rating decision.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for epilepsy is reopened, to that extent only.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that he has a pulmonary/respiratory condition that began in service.  

Service treatment records (STR's) show that the Veteran was hospitalized for 3 days in April 1968 for an acute respiratory disease, diagnosed as an upper respiratory infection.  A December 1969 separation examination is silent for any residuals from the 1968 respiratory condition.  

An April 1988 general medical examination for the purposes of a claim for nonservice-connected pension was negative for any findings of a respiratory condition.  

In an August 2011 statement, Dr. C. L. stated the Veteran "has a diagnosis of Cervical Series and status post respiratory failure which presented during the time he was active in the Army".  The Dr. also stated the Veteran "also had several episodes of respiratory failure secondary to convulsions for which he is being monitored with the neurologist".  The Board finds that the physician's reference to 'a diagnosis of status post respiratory failure' is related to the Veteran's in-service upper respiratory infection, however, the physician provided no evidence of a current respiratory condition that is related to or caused by the in-service event.  After a review of the claims file, the Board finds no evidence of treatment for a respiratory condition other than in conjunction with an October 2005 cardiac event, and no evidence of a current respiratory condition or diagnosis.  

A February 2012 chest x-ray done in relation to congestive heart failure showed normal heart size, normal pulmonary vascularity, well expanded lungs, and no lung masses.

A December 2012 VA respiratory examination report reflects that the Veteran does not have a current diagnosis of a pulmonary/respiratory condition.  The Veteran reported that while in service he had a respiratory infection, and in 2005 he was hospitalized for a cardiac event which caused an acute pulmonary edema which required mechanical ventilation for several days.  The Veteran reported no other respiratory condition, but stated he continues to have shortness of breath.  The Veteran does not take any medications for a respiratory condition.  The examiner diagnosed the Veteran with acute upper respiratory infection, status post, solved.  The examiner opined that it was less likely than not the Veteran's claimed respiratory condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the acute respiratory infection in service in 1968 was solved with treatment and left no sequela.  The examiner stated that the Veteran's separation examination mentioned no respiratory condition and chest x-ray is negative.  The examiner went on to state that the condition the Veteran is claiming now is not a respiratory problem, but instead he suffered a respiratory failure as a consequence of a cardiac event which caused an acute pulmonary edema and he had to be placed on mechanical ventilation to save his life.  The examiner stated all of these events are due to cardiac problems the Veteran manifested in 2005 when he was evaluated by cardiology.  

Based on the above, the more probative evidence establishes that the Veteran does not have a current pulmonary/respiratory disability that had its onset in or is related service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b).  Accordingly, on this record, claim of service connection for a pulmonary/respiratory disability must be denied.


ORDER

New and material evidence has not been received and the request to reopen a service connection claim for arthritis is denied.

New and material evidence having been received, the Veteran's claim for service connection for a pulmonary/respiratory condition is reopened.

Service connection for a pulmonary/respiratory condition is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review of the issue of service connection for epilepsy.

A review of the Veteran's STR's reflects that he received medical treatment in April 1968 after passing out.  An April 17, 1968 treatment note reflects that the Veteran gave a history of possible epilepsy.  The treating physician's impression notes a question of whether the Veteran was having a conversion reaction and to rule out epilepsy.  An April 18th follow-up treatment note reflects the physician noted possible seizure disorder versus a psychiatric disorder.  An April 20th treatment note reflects the Veteran had an episode described as a petit mal seizure but was noted by the treating physician as probably a severe chill.  A May 6, 1968 neurological evaluation noted the Veteran experienced 5 episodes of loss of consciousness.  After taking the Veteran's history and reviewing the in-service episodes, the examiner reported the neurologic examination was within normal limits.  The impression was the Veteran's history was more suggestive of syncopal spells than convulsive disorder.  The Veteran was prescribed phenobarbital.

In an August 2011 statement, Dr. C. L. stated that the Veteran was taking Dilantin for convulsions.  VA treatment notes reflect a history of epilepsy and an active prescription for Dilantin.  

The Veteran was afforded a VA seizure disorders (epilepsy) examination in December 2012.  The examiner noted a diagnosis of tonic-clonic seizures or grand mal (generalized convulsive seizures) with a date of diagnosis as 1968.  The Board notes that while inferences were made in the STR's regarding possible convulsions, seizures, or epilepsy, a definitive diagnosis was not provided while the Veteran was in the service.  The date of the most recent seizure was given as October 21, 2012.  It was also noted that the Veteran was given oral medication in service, and currently takes continuous medication (daily) for control of epilepsy or seizure activity.  The Board notes that several of the questions on the VA examination were left blank including the medical opinion section, making the VA examination inadequate for determining whether service connection for epilepsy is warranted.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given that a seizure disorder/epilepsy was not ruled out during service, and the VA examination was not completed fully, it is still unclear whether the Veteran has a current seizure disorder (epilepsy) that is related to service.  Accordingly, the Board finds that remand is necessary to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any currently diagnosed seizure disorder, epilepsy, or convulsion.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached. 

The examiner is asked to provide an opinion on the following with respect to each seizure, epilepsy, or convulsion disorder identified:

Whether it is at least as likely as not that any current seizure, epilepsy, or convulsion disorder is etiologically related to service.  

In providing the above opinion, the examiner should consider the April 1968 in-service treatment notes that suggested the Veteran experienced possible seizures, convulsions, or epilepsy during service, as well as the in-service prescription for Phenobarbital and current prescription for Dilantin.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


